Dissenting Opinion by
Judge Mencer,
November 21, 1973:
I respectfully dissent. The permission granted in 1936 to transfer a service station from 1105 Youngsford Road to 351 Conshohocken State Road was labeled a variance but more significantly was for a limited time period of five years. On April 9, 1941, the permission was renewed for an additional five-year period. Since April 9, 1946, the use of the property has been a non-permitted use rather than a nonconforming use or permitted use by variance.
A nonconforming use ivas defined by Section 2100 of the applicable zoning ordinance as “[t]he lawful use of a building or land existing on the effective date of this ordinance, or authorized by a building permit issued prior thereto.” The use of the property at 351 Conshohocken State Road since 1946 simply does not fall within the definition of a nonconforming use. It is nothing more or less than a nonpermitted use.
*553The present application for a variance cannot meet the criteria for the grant of a variance, as this record exhibits no unnecessary hardship which is unique to the particular property in question. O’Neill v. Zoning Board of Adjustment, 434 Pa. 331, 254 A. 2d 12 (1969). In fact, the property is zoned residential and there existed, at the time of the variance application, a residence on the property. This residence will now be removed to accommodate the planned erection of the new and larger gas station.
The grant of a variance cannot be justified by the conviction that the resulting change will better the community. Furthermore, the permission granted in 1936 was to John D. Laughead, and in my view this is of no help to the present owners in obtaining either an expansion of a nonconforming use or a variance.
Judge Blatt joins in this dissent.